  4:19-cv-03061-BCB-CRZ Doc # 44 Filed: 05/08/20 Page 1 of 2 - Page ID # 154



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

KERRI MOHNSEN,

                     Plaintiff,                                  4:19CV3061

       vs.
                                                  AMENDED PROGRESSION ORDER
EDUCATIONAL SERVICE UNIT NO. 1,
of the State of Nebraska; WALTHILL
PUBLIC SCHOOLS (NEBRASKA
SCHOOL DISTRICT NO. 87-0013),
STUART CLARK, in his individual and
official capacities; WILLIAM HEIMANN,
in his individual and official capacities;
and EDWARD STANSBERRY, in his
individual and official capacities;

                     Defendants.



      The parties have jointly moved for extension of certain deadlines (Filing No.
43). The court previously denied the parties’ joint motion for extension, but on the
parties’ supplemental showing, IT IS ORDERED that their motion for extension (Filing
No. 43) is granted and the final progression order is amended as follows:

      1)     The status conference set for May 12, 2020 at 11:00 a.m. before the
             undersigned magistrate judge is cancelled. A status conference to discuss
             case progression, the parties’ interest in settlement, and the trial and pretrial
             conference settings will be held with the undersigned magistrate judge on
             November 12, 2020 at 9:00 a.m. by telephone. Counsel shall use the
             conferencing instructions assigned to this case to participate in the
             conference.

      2)     The deadline for completing written discovery under Rules 33, 34, 36 and
             45 of the Federal Rules of Civil Procedure is January 20, 2021. Motions to
             compel written discovery under Rules 33, 34, 36, and 45 must be filed by
             February 3, 2021.

             Note: A motion to compel, to quash, or for a disputed protective order shall
             not be filed without first contacting the chambers of the undersigned
  4:19-cv-03061-BCB-CRZ Doc # 44 Filed: 05/08/20 Page 2 of 2 - Page ID # 155



             magistrate judge to set a conference for discussing the parties’ dispute.

      3)     The deadlines for identifying rebuttal experts and for complete expert
             disclosures1 for all experts expected to testify at trial, (both retained experts,
             (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R. Civ. P.
             26(a)(2)(C)), is October 1, 2020. Plaintiff’s rebuttal expert disclosures are
             due November 1, 2020.

      4)     The deposition deadline, including but not limited to depositions for oral
             testimony only under Rule 45, is February 19, 2021.

      5)     The deadline for filing motions to dismiss and motions for summary
             judgment is December 1, 2020.

      6)     The deadline for filing motions to exclude testimony on Daubert and related
             grounds is January 4, 2021.

      7)     The parties shall comply with all other stipulations and agreements recited
             in their Rule 26(f) planning report that are not inconsistent with this order.

      8)     All requests for changes of deadlines or settings established herein shall be
             directed to the undersigned magistrate judge, including all requests for
             changes of trial dates. Such requests will not be considered absent a
             showing of due diligence in the timely progression of this case and the
             recent development of circumstances, unanticipated prior to the filing of the
             motion, which require that additional time be allowed.


      Dated this 8th day of May, 2020.

                                                  BY THE COURT:

                                                  s/ Cheryl R. Zwart
                                                  United States Magistrate Judge




       1 While treating medical and mental health care providers are generally not
considered “specially retained experts,” not all their opinions relate to the care and
treatment of a patient. Their opinion testimony is limited to what is stated within their
treatment documentation. As to each such expert, any opinions which are not stated
within that expert’s treatment records and reports must be separately and timely
disclosed.
